Citation Nr: 1515666	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on November 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in an October 2014 Joint Motion for Remand by the parties (Joint Motion).

This issue was originally before the Board on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In May 2014, the Board issued a decision denying the claim for service connection for a bilateral shoulder disability.  The Veteran appealed the Board's decision to the Court to the extent that the Board denied service connection for a bilateral shoulder disability.  As explained in the October 2014 Joint Motion, the May 2014 Board decision was vacated only to the extent that service connection was denied for a bilateral shoulder disability.  A November 2014 Court Order set aside the May 2014 Board decision to that extent, and remanded the issue to the Board for readjudication consistent with the Joint Motion.

The May 2014 Board decision was issued by a VLJ other than the undersigned.  The case has now been reassigned to the undersigned VLJ for further review.

The Board notes that the May 2014 Board decision also denied service connection for osteoporosis of the lumbosacral spine and femoral necks and awarded service connection for schizophrenia.  Those aspects of the May 2014 Board decision have not been disturbed by the Joint Motion (as explained in the Joint Motion).

Additionally, the May 2014 Board decision remanded to the AOJ claims of (1) entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture with status post internal fixation, (2) entitlement to an initial evaluation in excess of 10 percent for left wrist extensor tendinitis and mild osteopenia, and (3) entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Review of the claims-file at this time reveals that the development directed by the Board in May 2014 has not yet been completed, and the issues remanded by the Board have not been re-certified to the Board as of this time.  The Board finds that it is not appropriate to take jurisdiction over those issues at this time; the pending development at the AOJ must be completed before appellate review of those issues may proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 Joint Motion directs attention to an inadequacy in the Board's prior reliance upon a September 2012 VA examination report in analyzing the claim of entitlement to service connection for bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation.  The October 2014 Joint Motion identifies an internal inconsistency in the September 2012 VA examiner's stated rationale for conclusions drawn.  Accordingly, the Board must find that the September 2012 VA examination report presents an inadequate medical opinion for the purposes of appellate review of the bilateral shoulder disability service connection claim; a remand for an adequate medical opinion is necessary.  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The September 2012 VA examiner diagnosed the Veteran with mild
degenerative joint disease of the acromioclavicular joints (bilateral shoulder
degenerative joint disease).  The examiner then restated the questions that he was to answer, via the Board's August 2012 remand, to include aggravation, and then found, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."

In support of that opinion, the examiner stated the opinion that "ANY DIAGNOSED BILATERAL SHOULDER DISABILITY ... IS NOT CAUSED BY OR THE RESULT OF OR AGRAVATED BY HIS SC RESIDUALS
INTERNAL FIXATION OF A RIGHT WRIST FRACTURE WITH
S/P INTERNAL FIXATION."  The stated rationale for this opinion included an explanation that "THERE IS NO AGRAVATION SINCE THERE ARE NO PERMANENT RESIDUALS OF ACTUAL NSC BILATERAL SHOULDER DISABILITY ...."  The Joint Motion directs attention to the inconsistency between the finding of no residuals of bilateral shoulder disability and the same VA examination report's statement suggesting that the Veteran did have a diagnosed bilateral shoulder disability that was attributable to aging ("THE CAUSE OF BILATERAL SHOULDER DISABILITY ... IS AGING.").

This matter has been returned to the Board because "The parties agree that the examiner's rationale is internally inconsistent in that he stated Appellant had a bilateral shoulder disability, yet he also stated that it is not aggravated by the service-connected right wrist because there are no permanent residuals of the actual bilateral shoulder disability."  Accordingly, the Joint Motion explained that "remand is needed for a new opinion, to include a proper discussion on whether Appellant's bilateral shoulder disability was aggravated by the service-connected residuals of a right wrist fracture."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of any (and all) updated outstanding records pertaining to any relevant treatment the Veteran has received through the VA.  The evidence obtained, if any, should be associated with the claims file.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed bilateral shoulder disability.  If the Veteran declines to report for a new examination, the claims-file should nevertheless be forwarded to an appropriate orthopedic specialist for review to provide the opinions requested on the basis of the available information.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each shoulder disability (for either shoulder) found upon current examination of the Veteran and/or diagnosed since his 2005 service connection claim.

(b) For each shoulder disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

(c) For each shoulder disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected residuals of a right wrist fracture with status post internal fixation.

(d) For each shoulder disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected residuals of a right wrist fracture with status post internal fixation.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

(e) If the opinion is to the effect that service-connected residuals of a right wrist fracture with status post internal fixation aggravated a shoulder disability, the examiner should also specify, so far as possible, the degree of shoulder disability (pathology/impairment) resulting from such aggravation.

(f) In answering these questions, please discuss the prior medical opinion included in the September 2012 VA examination report that has been determined to have presented contradictory indications in (i) stating that the Veteran had no residuals of any bilateral shoulder disability, while also (ii) indicating that the Veteran had a diagnosable bilateral shoulder disability attributable to the aging process.  Please make a clear statement as to whether the Veteran has (or has had since 2005) a diagnosable shoulder disability.

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If the claim on appeal remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

